     Case 2:19-cv-06221-ODW-AS Document 16 Filed 11/05/19 Page 1 of 2 Page ID #:66




1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2    21550 Oxnard St. Suite 780,
3    Woodland Hills, CA 91367
     Phone: 877-206-4741
4
     Fax: 866-633-0228
5    tfriedman@toddflaw.com
6
     Attorneys for Plaintiff

7                       UNITED STATES DISTRICT COURT
8
                       CENTRAL DISTRICT OF CALIFORNIA
9
                                                ) Case No.
10     COREY WEISS, individually and on )
       behalf of all others similarly situated, ) 2:19-cv-06221-ODW-AS
11
                                                )
12                  Plaintiff,                  ) NOTICE OF DISMISSAL OF
13
       vs.                                      ) ACTION WITHOUT PREJUDICE
       FRONTIER COMMUNICATIONS )
14     OF AMERICA, INC., and DOES               )
15
      1 through 10, inclusive, and each of      )
      them,                                     )
16
                                                )
17                   Defendant.                 )
18
           NOW COMES THE PLAINTIFF by and through his attorneys to
19
     respectfully move this Honorable Court to dismiss this matter without prejudice
20
     pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). No Defendant has
21
     filed either an answer or a motion for summary judgment at this time, and no
22
     Court order is necessary pursuant to the Fed. R. Civ. P.
23
           Respectfully submitted this 5th Day of November, 2019,
24

25                                           By: s/Todd M. Friedman, Esq.
26
                                               TODD M. FRIEDMAN
                                               Attorney for Plaintiff
27

28




                                       Notice of Dismissal - 1
     Case 2:19-cv-06221-ODW-AS Document 16 Filed 11/05/19 Page 2 of 2 Page ID #:67




1    Filed electronically on this 5th Day of November, 2019, with:
2
     United States District Court CM/ECF system
3

4    Notification sent electronically via the Court’s ECF system to:
5
     The Honorable Judge of the United States District Court.
6

7
     And all Counsel of Record on ECF.

8
     This 5th Day of November, 2019.
9

10   s/Todd M. Friedman, Esq.
     TODD M. FRIEDMAN
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Dismissal - 2
